DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed March 30, 2021, which amends claims 1 and 10 and cancels claim 3. Claims 1, 2, 4, 5, and 7-10 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed March 30, 2021, caused the withdrawal of the rejection of claims 1-5 and 7-10 under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US 2014/0070204) in view of Iwakuma et al. (US 2004/0086745) and Suzuki et al. (US 2013/0020561) as set forth in the Office action mailed October 29, 2020.
The declaration under 37 CFR 1.132 filed March 30, 2021 is insufficient to overcome the rejection of claims 1-5 and 7-10 based upon Nagao et al. (US 2014/0070204) in view of Iwakuma et al. (US 2004/0086745) and Suzuki et al. (US 2013/0020561) as set forth in the last Office action because:  
The results are commensurate in scope with the claims nor are the results commensurate in scope with the prior art. The results presented do not relate to the 
    PNG
    media_image1.png
    132
    81
    media_image1.png
    Greyscale
 as second host material (see below). The observed results would be expected from the prior art references. 
In addition, the applicant only provides results for a single inventive device; therefore, the applicant has not provided sufficient evidence to show the results would cover the entire claimed genus. The applicant’s results are not persuasive.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US 2014/0070204) (hereafter “Nagao”) in view of Kim et al. (WO 2012/150826) (hereafter “Kim”).
Regarding claims 1, 2, 4, 5, and 7-10, Nagao teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0146]-[0149]).  Nagao teaches the light emitting layer comprises a phosphorescent dopant and a material (paragraph [0146]).  Nagao teaches that the host material can have the following formula, 
    PNG
    media_image2.png
    189
    232
    media_image2.png
    Greyscale
 (paragraphs [0146] and [0149], Table 3).  
    PNG
    media_image2.png
    189
    232
    media_image2.png
    Greyscale
 is the same as applicant’s formula H1-35. Nagao teaches that the light emitting layer can further comprise a second host material (paragraph [0079]). Nagao teaches that 
    PNG
    media_image2.png
    189
    232
    media_image2.png
    Greyscale
 acts as a hole transporting host material and that the second host material should be an electron transporting host material and can be a carbazole compound containing a pyrimidine or triazine group (paragraph [0079]).
Nagao does not teach where the second host material meets the applicant’s claimed invention.
Kim teaches host materials for use in phosphorescent light emitting devices (paragraphs [0145]-[0159]). Kim teach the following host materials, 
    PNG
    media_image1.png
    132
    81
    media_image1.png
    Greyscale
, 
    PNG
    media_image3.png
    127
    105
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    126
    105
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    114
    100
    media_image5.png
    Greyscale
 (paragraphs [0039], [0045], and [0159]). Kim teaches that when these compounds are used as host materials instead of CBP the device has a lower drive voltage and a high efficiency (paragraphs [0159], [0165], [0166], [0176]). The compounds of Kim are considered electron transporting host materials according to Nagao.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the compounds of Kim, 
    PNG
    media_image1.png
    132
    81
    media_image1.png
    Greyscale
, 
    PNG
    media_image3.png
    127
    105
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    126
    105
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    114
    100
    media_image5.png
    Greyscale
, as the second host material in the device of Nagao. Nagao teaches that the light emitting layer can comprise two host materials, where one host is hole transporting and the second host is electron transporting. The motivation for using the host of Kim would have been to use an electron transporting material as a host material that will lower the drive voltage of a 
Regarding claim 8, the claim does not require X1 to X16 to be a triarylsilyl group; therefore, the Nagao in view of Kim reads on the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796